14 F.3d 600NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Marcus W. FIELDS, Plaintiff-Appellant,v.SERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL 47;  Michael P.Murphy, President, Defendants-Appellees.
No. 93-3629.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1993.

1
Before KEITH and NORRIS, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
Marcus W. Fields, a pro se Ohio resident, appeals a district court judgment dismissing his lawsuit filed pursuant to Title VII, 42 U.S.C. Sec. 2000e-5(f)(1).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Fields filed a charge of race discrimination against the defendants alleging that they declined to arbitrate his grievance against his employer based on his race.  A notice of a right to sue was issued by the Equal Employment Opportunity Commission (EEOC) on March 31, 1992.  On June 23, 1992, Fields filed motions to proceed as a pauper and for the appointment of counsel in the district court.  His motion for pauper status was granted, while his motion for the appointment of counsel was denied on July 15, 1992.  Noticeably, Fields did not submit a copy of his complaint with these motions, and he did not file his complaint in the district court until October 23, 1992, in which he again alleged race discrimination in addition to a claim of sex discrimination.  The district court ultimately granted defendants' summary judgment motion, to which Fields had not responded, and dismissed the case.


4
Field's pro se brief and reply brief have been construed as alleging that he did file a timely complaint in the district court and that nonetheless the principle of equitable tolling applies to his case.


5
Upon review, we conclude that the district court properly granted summary judgment in favor of the defendants because there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).  Fields did not file his Title VII complaint within 90 days of his receipt of the right to sue letter from the EEOC.   See Freeman v. Michigan Dep't of State, 808 F.2d 1174, 1178 (6th Cir.1987).  Thus, his action is time barred pursuant to 42 U.S.C. 2000e-5(f)(1).  Fields does not argue, and the record does not otherwise demonstrate, that the doctrine of equitable tolling should apply to this case.


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation